DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vienneau et al. (US 6,575,090 – hereinafter Vienneau) in view of Brooks et al. (US 2006/0003605 – hereinafter Brooks) and Douglass et al. (US 2009/0057398 – hereinafter Douglass).
Re Claims 1 and 2:
Vienneau discloses a lottery ticket bin for use in multi-bin dispenser array, comprising: a housing (44) having an open top; a drawer (38) slidable into and out of the housing (44), the drawer (38) comprising an open top and at least one ticket compartment (40) configured for receipt of a supply of interconnected lottery tickets (50) (see Fig. 4); a component section forward of the ticket compartment (40) and adjacent a front of the drawer (38) that automatically dispenses one or more of the lottery tickets (50) through a dispense slot (138) upon receipt of a dispense command (see Fig. 4), a first cable 

Brooks teaches a circuit board (26) fixed to an exterior of a housing (see Fig. 1).  Re Claim 2: Brooks teaches wherein the circuit board (26) is fixed to an exterior back side of the housing, and further comprising a connector between the circuit board (26) and the second cable connection port (see Figs. -3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau with that of Brooks to provide a design consideration as obvious to one of ordinary skill in the art.

Douglass teaches a component section (near 336) comprising a first cable connection port (at 327 connection point near 336) at a front of a drawer (330) adjacent the component section (near 336); a second cable connection port (at 337 connection point near 322) disposed within and fixed to the housing (fixed to 324 which is a part of the housing 314) adjacent the component section (near 336) at a front of the drawer (330) in a fully closed position of the drawer (330) relative to the housing (310) (see Figs. 16 and 17), a cable storage section (interior space) configured with within the drawer at a location such that the cable folds into the cable storage section within the drawer (330) as the drawer is pushed back into the housing (see Figs. 16-17), and wherein the cable storage section is defined in a ticket compartment (inner special cavity where tickets are located) of the drawer (see Fig. 15) (see Figs. 1-21).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau with that of Brooks and Douglass to provide a design consideration for the location for connection points of cable ports such that they are easily accessible for maintenance purposes.



Re Claim 2:
Vienneau discloses wherein the circuit board (42) is fixed to an exterior back side of the housing, and further comprising a connector (76) between the circuit board (42) and the second cable connection port (76 opening) (see Figs. 1 and 4).


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vienneau in view of Brooks, and Douglass, and further in view of Barrett et al. (US 2013/0175286 – hereinafter Barrett).
Re Claims 3 and 4:
Vienneau in view of Brooks and Douglass, teaches the device of claim 2, but fails to teach wherein a second cable connection port is disposed on a floor of the housing and the connector runs along the floor of the housing between the circuit board and the second cable connection.

Brooks teaches a circuit board (26) fixed to an exterior of a housing (see Fig. 1).  Brooks teaches wherein the circuit board (26) is fixed to an exterior back side of the housing, and further comprising a connector between the circuit board (26) and the second cable connection port (see Figs. -3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau with that of Brooks to provide a design consideration as obvious to one of ordinary skill in the art.

Douglass teaches a component section (near 336) comprising a first cable connection port (at 327 connection point near 336) at a front of a drawer (330) adjacent the component section (near 336); a second cable connection port (at 337 connection point near 322) disposed within and fixed to the housing (fixed to 324 which is a part of the housing 314) adjacent the component section (near 336) at a front of the drawer (330) 



Barrett teaches wherein the second cable connection port (near 112) is disposed on a floor of the housing and the connector runs along the floor of the housing between the circuit board (16) and the second cable connection (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau in view of Brooks and Douglass with that of Barrett to provide a design choice for a location of a circuit board as known within the art.  Examiner further notes the combination would be capable of providing a cable that runs along the floor as shown by Vienneau.

Claims 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vienneau in view of Brooks, Douglass, and Barrett and further in view of Lai et al. (US 2009/0086425 – hereinafter Lai).
Re Claims 5, 7, and 8:
Vienneau in view of Brooks and Barrett discloses the device of claim 4, but fails to teach wherein the cable storage section comprises a chamber disposed longitudinally within the drawer between the component section and a back wall of the drawer, and wherein the cable storage section comprises a chamber disposed longitudinally within the drawer between the component section and a back wall of the drawer, wherein the circuit board is fixed to an exterior back side of the housing and is connected to the second cable connection port via a connector disposed on a floor of the housing, the chamber having a height such that the cable folds into the chamber above the connector.

Brooks teaches a circuit board (26) fixed to an exterior of a housing (see Fig. 1).  Re Claim 8: Brooks teaches wherein the chamber is defined by a wall (near 14) disposed longitudinally within the drawer between the component section and a back wall of the drawer, the cable attached to an upper wall of the chamber (see Fig. 1). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau with that of Brooks to provide a design consideration as obvious to one of ordinary skill in the art.



Barrett teaches wherein the second cable connection port (near 112) is disposed on a floor of the housing and the connector runs along the floor of the housing between the circuit board (16) and the second cable connection (see Fig. 2).  Re Claim 7: Barrett teaches wherein a cable storage section comprises a chamber (internal cavity space) disposed longitudinally within a drawer between a component section and a back wall of the drawer (see Fig. 2), a circuit board connected to a second cable connection port (near 112) via a connector disposed on a floor (on circuit board floor) of the housing and within the chamber in the fully closed position of the drawer, a chamber having a height such that the cable folds into the chamber above the connector (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau in view of Brooks and Douglass, with that of Barrett to provide a design choice for a location of a circuit board as known within the art.

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vienneau in view of Brooks, Douglass, Barrett, and Lai and further in view of Siciliano et al. (US 2014/0046481 – hereinafter Siciliano).
Re Claim 6: Vienneau in view of Brooks, Douglass, Barrett, and Lai discloses the device of claim 5, but fails to teach wherein the drawer is configured to store and dispense at least two separate supplies of lottery tickets and comprises adjacent component sections and adjacent ticket compartments, the chamber defined by a wall in the drawer that separates the ticket compartments.

Siciliano teaches wherein a drawer (114) is configured to store and dispense at least two separate supplies of (products) and comprises adjacent component sections (near .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vienneau in view of Brooks, Douglass, and Stephen Wilbert (6,095,624 – hereinafter Wilbert).
Re Claims 9 and 10:
Vienneau discloses a lottery ticket bin for use in multi-bin dispenser array, comprising: a housing (44) having an open top; a drawer (38) slidable into and out of the housing (44), the drawer (38) comprising an open top and at least one ticket compartment (40) configured for receipt of a supply of interconnected lottery tickets (50) (see Fig. 4); a component section forward of the ticket compartment and adjacent a front of the drawer (38) that automatically dispenses one or more of the lottery tickets (50) through a dispense slot (138) upon receipt of a dispense command (see Fig. 4), a first cable connection port (76 opening); a second cable connection port (76 opening) disposed within and fixed to the housing (44) (see Fig. 5), the second cable connection in communication with a circuit board (42) fixed to an exterior of the housing (44) (see Fig. 4); a cable (48) connected between the first cable connection port (76 opening) and the second cable connection port (76 opening) (see Fig. 5), the cable (48) having a length 

Brooks teaches a circuit board (26) fixed to an exterior of a housing (see Fig. 1).  Re Claim 10: Brooks teaches wherein the circuit board (26) is fixed to an exterior back side of the housing, and further comprising a connector between the circuit board (26) and the second cable connection port (see Figs. -3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau with that of Brooks to provide a design consideration as obvious to one of ordinary skill in the art.

Douglass teaches a component section (near 336) comprising a first cable connection port (at 327 connection point near 336) at a front of a drawer (330) adjacent the 

Wilbert teaches a plurality of interconnected bins (14) (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau with that of Brooks, Douglass, and Wilbert to provide multiple dispensers in maximum space as commonly known within the art.



Re Claim 9:
.


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vienneau in view of Brooks, Douglass, and Wilbert and further in view of Barrett et al. (US 2013/0175286 – hereinafter Barrett).
Re Claims 11 and 12:
Vienneau in view of Brooks, Douglass, and Wilbert teaches the device of claim 10, but fails to teach wherein a second cable connection port is disposed on a floor of the housing and the connector runs along the floor of the housing between the circuit board and the second cable connection.

Brooks teaches a circuit board (26) fixed to an exterior of a housing (see Fig. 1).  Brooks teaches wherein the circuit board (26) is fixed to an exterior back side of the housing, and further comprising a connector between the circuit board (26) and the second cable connection port (see Figs. -3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau with that of Brooks to provide a design consideration as obvious to one of ordinary skill in the art.


.

Claims 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vienneau in view of Brooks, Douglass, Wilbert, and Barrett and further in view of Lai et al. (US 2009/0086425 – hereinafter Lai).
Re Claims 13, 15, and 16:
Vienneau in view of Brooks, Douglass, Wilbert, and Barrett discloses the device of claim 12, but fails to teach wherein the cable storage section comprises a chamber disposed longitudinally within the drawer between the component section and a back wall of the drawer, and wherein the cable storage section comprises a chamber disposed longitudinally within the drawer between the component section and a back wall of the drawer, wherein the circuit board is fixed to an exterior back side of the housing and is connected to the second cable connection port via a connector disposed on a floor of the housing, the chamber having a height such that the cable folds into the chamber above the connector.



Douglass teaches wherein a cable storage section comprises a chamber (internal cavity space) disposed longitudinally within the drawer between a component section and a back wall of the drawer (see Figs. 13-17).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau with that of Brooks and Douglass to provide a design consideration for the location for connection points of cable ports such that they are easily accessible for maintenance purposes.


Wilbert teaches a plurality of interconnected bins (14) (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau with that of Brooks, Douglass, and Wilbert to provide multiple dispensers in maximum space as commonly known within the art.



Lai teaches wherein a cable storage section comprises a chamber (internal cavity disposed longitudinally within the drawer between the component section and a back wall of a drawer (120, and/or 112) (see Fig. 2B).  Claim 16: Lai teaches wherein the chamber is defined by a wall (near 116) disposed longitudinally within the drawer between the component section and a back wall of the drawer, the cable attached to an upper wall of the chamber (see Fig. 3A).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau in view of Brooks, Douglass, Wilbert .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vienneau in view of Brooks, Douglass, Wilbert, Barrett, and Lai and further in view of Siciliano.
Re Claim 14:Vienneau in view of Brooks, Douglass, Wilbert, Barrett, and Lai discloses the device of claim 13, but fails to teach wherein the drawer is configured to store and dispense at least two separate supplies of lottery tickets and comprises adjacent component sections and adjacent ticket compartments, the chamber defined by a wall in the drawer that separates the ticket compartments.

Siciliano teaches wherein a drawer (114) is configured to store and dispense at least two separate supplies of (products) and comprises adjacent component sections (near 110) and adjacent ticket compartments, the chamber defined by a wall (individual walls within) in the drawer that separates the ticket compartments (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Vienneau in view of Brooks, Douglass, Wilbert, Barrett, and Lai with that of Siciliano to maximize the space of a drawer and provide for easy changing of individual parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651